DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: structure required to acquire phase contrast images such as phase contrast gratings and structure to provide image data to produce CT images. 
Claims 7-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  placing/providing structure required to acquire phase contrast images such as placing grating between the source and detector and placing/providing structure or moving existing structure to provide image data to produce CT images.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0116615 (Shinden).
Regarding claim 1: 
Shinden disclose a phase contrast X-ray imaging system for imaging an object comprising: 
an X-ray source (13); and 
a X-ray detector (10) having a pixel pitch less than 25 microns ([0060], reading sampling pitch between 10 micron and 200 microns); 
wherein the X-ray detector includes at least one single direct conversion layer to acquire at least one phase contrast edge-enhancement image ([0063]-[0064]); and 
wherein a focal spot of the X-ray source is less than or equal to 10 µm ([0059], focal point diameter between 1 micron and 300 microns).
Regarding claim 2: 
Shinden disclose the phase contrast X-ray imaging system of Claim 1 wherein the at least one single direct conversion layer comprises a photoconductor layer ([0048], a-Se).
Regarding claim 3: 
Shinden disclose the phase contrast X-ray imaging system of Claim 2 wherein the photoconductor layer comprises amorphous selenium, silicon, cadmium zine telluride (CdZnTe), cadmium telluride (CdTe), mercury iodide (Hg12), lead oxide (PbO) or scintillator infused organic photoconductors [0048].
Regarding claim 7: 
Shinden disclose a method of phase contrast X-ray imaging comprising: 
placing an X-ray source a distance R1 away from an object to be imaged (Fig. 2a, 13); 
placing an X-ray detector a distance R2 away from the object to be imaged (Fig. 2a); 
directing a polychromatic beam at the object via the X-ray source [0058]; 
detecting the X-ray photons via the X-ray detector (Fig. 2a, 10); and 
acquiring at least one phase contrast edge-enhancement image ([0063]-[0064]); and 
wherein the X-ray detector (10) includes pixels having pixel pitch less than 25 microns ([0060], reading sampling pitch between 10 micron and 200 microns).
Regarding claim 9: 
Shinden disclose the method of Claim 7 wherein the acquiring at least one phase contrast edge-enhancement image comprises: detecting the at least one phase contrast edge-enhancement via a direct conversion layer [0048].
Regarding claim 10: 
Shinden disclose the method of Claim 9 wherein the direct conversion layer comprises amorphous selenium, silicon, cadmium zine telluride (CdZnTe), cadmium telluride (CdTe), mercury iodide (Hgl2), lead oxide (PbO) or scintillator infused organic photoconductors [0048].
Regarding claim 11: 
Shinden disclose a phase contrast X-ray imaging system for imaging an object comprising: 
an X-ray source (13); and 
a X-ray detector (10) having a pixel pitch less than 25 micron ([0060], reading sampling pitch between 10 micron and 200 microns) and at least one direct conversion layer to acquire at least one phase contrast edge-enhancement image ([0063]-[0064])
Regarding claim 12: 
Shinden disclose the phase contrast X-ray imaging system of Claim 11 wherein the at least one single direct conversion layer comprises a photoconductor layer [0048].
Regarding claim 13: 
Shinden disclose the phase contrast X-ray imaging system of Claim 12 wherein the photoconductor layer comprises amorphous selenium, silicon, cadmium zine telluride (CdZnTe), cadmium telluride (CdTe), mercury iodide (Hg12), lead oxide (PbO) or scintillator infused organic photoconductors [0048].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinden as applied to claim 1 and 11 above, and further in view of US 5440130 (Cox).
Regarding claim 4: 
Shinden disclose the phase contrast X-ray imaging system of Claim 1, but fails to teach wherein the X-ray detector includes at least three direct conversion layers.
Cox disclose an X-ray imaging system comprising an X-ray detector that includes at least three direct conversion layers (Fig. 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Shinden with the teachings of Cox.   One would have been motivated to make such a modification to provide a “very high resolution x-ray image for most applications” (column 11, lines 22-25) and/or to provide multi-spectral detection. 
Regarding claim 14: 
Shinden disclose the phase contrast X-ray imaging system of Claim 11 but fail to teach wherein the X-ray detector includes at least three direct conversion layers.
Cox disclose an X-ray imaging system comprising an X-ray detector that includes at least three direct conversion layers (Fig. 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Shinden with the teachings of Cox.   One would have been motivated to make such a modification to provide a “very high resolution x-ray image for most applications” (column 11, lines 22-25) and/or to provide multi-spectral detection. 
Claim(s) 5, 6, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinden as applied to claim 1, 7, and 11 above, and further in view of US 2015/0260663 (Yun).
Regarding claim 5: 
Shinden disclose the phase contrast X-ray imaging system of Claim 1, but fail to teach wherein the X-ray source comprises micro-focus X-ray tubes.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Shinden with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Regarding claim 6: 
Shinden disclose the phase contrast X-ray imaging system of Claim 5 wherein the micro-focus X-ray tubes comprise metal jet X-rays.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Shinden with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Regarding claim 8: 
Shinden disclose the method of Claim 7 wherein the directing a polychromatic beam at the object via the X-ray source comprises: directing the polychromatic beam from a metal jet X-ray source.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Shinden with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Regarding claim 15: 
Shinden disclose the phase contrast X-ray imaging system of Claim 11 wherein the X-ray source comprises micro-focus X-ray tubes.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Shinden with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Regarding claim 16: 
Shinden disclose the phase contrast X-ray imaging system of Claim 15 wherein the micro-focus X-ray tubes comprises metal jet X-rays.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Shinden with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinden as applied to claims 1, 7, and 11 above.
Regarding claim 17, as best understood: 
Shinden disclose the phase contrast X-ray imaging system of Claim 11, but fails to teach wherein the at least one contrast edge-enhancement image is used to form a computed tomography image.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Shinden to form a computed tomography image.  One would have been motivated to make such a modification to view the region of interest in three dimensions.
Regarding claim 18, as best understood: 
Shinden disclose the phase contrast X-ray imaging system of Claim 1, but fails to teach wherein the at least one contrast edge-enhancement image is used to form a computed tomography image.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Shinden to form a computed tomography image.  One would have been motivated to make such a modification to view the region of interest in three dimensions.
Regarding claim 19, as best understood: 
Shinden disclose the method of Claim 7, but fails to teach further comprising: generating a computed tomography image using the at least one contrast edge-enhancement image.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Shinden to form a computed tomography image.  One would have been motivated to make such a modification to view the region of interest in three dimensions.
Regarding claim 20, as best understood: 
Shinden disclose the phase contrast X-ray imaging system of Claim 17, but fails to teach wherein the computer tomography image is a phase contrast edge-enhancement computed tomography image.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Shinden to form a computed tomography image.  One would have been motivated to make such a modification to view the region of interest in three dimensions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10914689. Although the claims at issue are not identical, they are not patentably distinct from each other because the more limiting claims of ‘689 anticipate the broader claims in the instant application. 
Claims 2, 3, 10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10914689 in view of US 2009/0116615 (Shinden). 
Regarding claim 2: 
‘689 claim the phase contrast X-ray imaging system of Claim 1, but is silent with respect to detection layer.
Shinden teach a phase contrast X-ray imaging system wherein the at least one single direct conversion layer comprises a photoconductor layer ([0048], a-Se).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a known detector type, such as indirect or direct conversion layer, wherein direct conversion layers require a photoconductor layer.  One would have been motivated to select a detector on the basis of desired resolution, availability, and cost of manufacturing.
Regarding claim 3: 
‘689 in view of Shinden disclose the phase contrast X-ray imaging system of Claim 2 wherein the photoconductor layer comprises amorphous selenium, silicon, cadmium zine telluride (CdZnTe), cadmium telluride (CdTe), mercury iodide (Hg12), lead oxide (PbO) or scintillator infused organic photoconductors [0048].
Regarding claim 9: 
‘689 claim the method of Claim 7 but is silent with respect to detection layer.
Shinden teach a phase contrast X-ray imaging system wherein the at least one single direct conversion layer comprises a photoconductor layer ([0048], a-Se).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a known detector type, such as indirect or direct conversion layer, wherein direct conversion layers require a photoconductor layer.  One would have been motivated to select a detector on the basis of desired resolution, availability, and cost of manufacturing.
Regarding claim 10: 
‘689 in view of Shinden disclose the method of Claim 9, but fail to teach wherein the direct conversion layer comprises amorphous selenium, silicon, cadmium zine telluride (CdZnTe), cadmium telluride (CdTe), mercury iodide (Hgl2), lead oxide (PbO) or scintillator infused organic photoconductors [0048].
Regarding claim 12: 
‘689 claim the phase contrast X-ray imaging system of Claim 11 but is silent with respect to detection layer.
Shinden teach a phase contrast X-ray imaging system wherein the at least one single direct conversion layer comprises a photoconductor layer ([0048], a-Se).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a known detector type, such as indirect or direct conversion layer, wherein direct conversion layers require a photoconductor layer.  One would have been motivated to select a detector on the basis of desired resolution, availability, and cost of manufacturing.
Regarding claim 13: 
‘689 in view of Shinden disclose the phase contrast X-ray imaging system of Claim 12 wherein the photoconductor layer comprises amorphous selenium, silicon, cadmium zine telluride (CdZnTe), cadmium telluride (CdTe), mercury iodide (Hg12), lead oxide (PbO) or scintillator infused organic photoconductors [0048].
Claims 5, 6, 8, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of U.S. Patent No. 10914689 in view of US US 2015/0260663 (Yun). 
Regarding claim 5: 
‘689 claim the phase contrast X-ray imaging system of Claim 1, but fail to claim wherein the X-ray source comprises micro-focus X-ray tubes.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of ‘689 with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Regarding claim 6: 
‘689 in view of Yun disclose the phase contrast X-ray imaging system of Claim 5 wherein the micro-focus X-ray tubes comprise metal jet X-rays.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of ‘689 with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Regarding claim 8: 
‘689 claim the method of Claim 7, but fail to claim wherein the directing a polychromatic beam at the object via the X-ray source comprises: directing the polychromatic beam from a metal jet X-ray source.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Shinden with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Regarding claim 15: 
‘689 claim the phase contrast X-ray imaging system of Claim 11, but fail to claim wherein the X-ray source comprises micro-focus X-ray tubes.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of ‘689 with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Regarding claim 16: 
Shinden disclose the phase contrast X-ray imaging system of Claim 15 wherein the micro-focus X-ray tubes comprises metal jet X-rays.
Yun disclose a phase contrast X-ray imaging system wherein the X-ray source comprises metal jet micro-focus X-ray tubes [0184].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of ‘689 with the teachings of Yun.  One would have been motivated to make such a modification to provide “known design of sources with sufficient spatial coherence for the Talbot effect” [0184].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        6